PD-0747-15
                               PD-0747-15                                    COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                           Transmitted 6/18/2015 11:04:23 AM
                                                                              Accepted 6/19/2015 2:26:17 PM
                                                                                              ABEL ACOSTA
                                                                                                      CLERK
                 IN THE COURT OF CRIMINAL APPEALS OF TEXAS



                           SARAH ELIZABETH WESTFALL

                                            VS.

                                 THE STATE OF TEXAS
June 19, 2015

                     FROM THE SECOND COURT OF APPEALS

                                      FORT WORTH

                                  NO. 02-15-00052-CR

                APPEALED FROM CRIMINAL DISTRICT COURT THREE

                              TARRANT COUNTY, TEXAS

                       TRIAL NUMBER C-3-010301-1250231-AP

   MOTION TO EXTEND TIME OF FILING OF PETITION FOR DISCRETIONARY

                 REVIEW TO THE COURT OF CRIMINAL APPEALS.

         This motion is brought by the Applicant SARAH ELIZABETH WESTFALL,
  who moves the Court to permit him to file this Application late and would show the
  Court the following:

                                              I

         The opinion of the Court of Appeals is dated May 14, 2015. The correct
  statutory time for filing a Petition for Discretionary Review is within 30 days, June 12,
  2015.

         This motion is brought within 15 days of June 12, 2015.

                                             II.

          The attorney for the applicant has within the last 45 days served as chief
  counsel in two felony and several misdemeanor jury trials. The time and effort in the
  preparation of the aforementioned jury trials caused the counsel for the Applicant to
  not file the Petition for Discretionary Review within the 30 days. As a result of the
aforementioned activities counsel for Appellant, reasonably believes that the
Petitioner for Discretionary Review will be filed with this Court within thirty (30) days
of the June 12, 2015, date.

       The granting of this motion should not delay any action that would otherwise
take place.

       WHEREFORE PREMISES CONSIDERED, Applicant prays that this Court
grant this request to file the Petition for Discretionary Review.

                                            Respectfully submitted,



                                            /s/ Abe Factor_____________________
                                            Abe Factor
                                            Attorney for Appellant
                                            State Bar No. 06768500

                                            FACTOR & CAMPBELL
                                            5719 Airport Freeway
                                            Fort Worth, TX 76117
                                            (817) 222-3333
                                            (817) 222-3330 (fax)
                                            lawfactor@yahoo.com




                            CERTIFICATE OF SERVICE

     I, ABE FACTOR, DO HEREBY CERTIFY THAT A TRUE AND CORRECT
COPY OF THE ABOVE AND FOREGOING INSTRUMENT HAS BEEN DELIVERED
TO THE ATTORNEY FOR THE STATE AND TO THE STATE PROSECUTING
ATTORNEY AUSTIN, TEXAS.

        On this the 18th day of June, 2015.


                                            /s/ Abe Factor_____________________
                                            Abe Factor